Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to Applicant’s Requested for Continuation Examination filed on 02/01/2021.
Status of claims
Claims 1-20 are pending. Claims 1-3, 5-13 and 15-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 04/05/2021 by the applicant Mr. Ryan Davis (Reg. No. 68,412). 

The application has been amended as follows:

1. (Currently Amended) A system comprising: a first network device configured to communicate via an encrypted session; and a second network device configured to communicate with the first network device via the encrypted session, the second network device configured to perform operations to facilitate communication via the wherein, the first set of data includes route information between the first network device and the second network device and a public key of the first network device, combine peer-to-peer information to be used by the first network device to communicate via the encrypted session to an encrypted packet, the peer-to-peer information combined with the encrypted packet in an unencrypted form; and send the encrypted packet combined with the peer-to-peer information in the unencrypted form to the first network device so the first network device is able to process the encrypted packet using the peer-to-peer information in the unencrypted form; [[.]] wherein authenticating the peer-to-peer information includes authenticating the peer-to-peer information using authentication information from the device other than the first network device.

4. (Cancelled)

11. (Currently Amended) A method of facilitating communication over an encrypted session between a first network device and a second network device, the method comprising: receiving, at the second network device, a first set of data from a device other than the first network device, the first set of data used by the second network device to communicate via the encrypted session; wherein, the first set of data includes route information between the first network device and the second network device and a public key of the first network device, combining, by the second network device, peer-to-; [[.]] wherein, the first set of data includes route information between the first network device and the second network device and a public key of the first network device,

14. (Cancelled)

19. (Currently Amended) A non-transitory computer-readable medium containing instructions that when executed by one or more processors cause a network device to perform operations to facilitate an encrypted session between a first network device and a second network device, the operations comprising: receive, by the second network device, a first set of data from a device other than the first network device, the first set of data used by the second network device to communicate via the encrypted session; wherein, the first set of data includes route information between the first network device and the second network device and a public key of the first network device, combine peer-to-peer information with an encrypted packet, the peer-to-peer information to be used by the first network device to communicate via the encrypted session and combined with the encrypted packet in an unencrypted form; and send the encrypted packet combined with the peer-to-peer information in the unencrypted form to the first ; [[.]] wherein, the first set of data includes route information between the first network device and the second network device and a public key of the first network device,

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “A first network device that is configured to communicate through an encrypted session. A second network device communicates with the first network device through the encrypted session. The second network device performs operations to facilitate communication through the encrypted session. A first set of data is received from a first network device, and the first set of data is used to communicate through the encrypted session. The peer-to-peer information is combined with the encrypted packet in an unencrypted form. The encrypted packet is sent with the peer-to-peer information to the first network device”; in combination with all the elements of each independent claim as amended by Applicant on 04/05/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491